Rothrock, J.
i. divorce h“uuotion“y: attachment, The question presented by counsel is whether the plaintiff in an action for divorce and alimony is entitled, upon a proper showing, to an injunction restrain-log the disposition of property by the defendant, It is conceded that such a proceeding may properly be had under section 3386 and 3388 of the Code, unless the remedy by attachment, provided in proceedings for divorce, by section 2227, is exclusive. It is contended that it is an exclusive remedy, and not merely cumulative. We think it is quite clear that it is cumulative only, and that notwithstanding an attachment is now allowed, the remedy by injunction may still be pursued.
Section 2227 contains nothing which in the least impairs the right to the equitable remedy by injunction. It provides an additional remedy which the party may pursue at his option if he deem it expedient. The mere fact that another remedy is provided, which in some instances may be more effective, does not destroy the remedy already existing.
Affirmed.